Hadley, J.
In a proceeding to establish a new highway in Carroll' county, viewers reported that the proposed road would be of public utility, whereupon appellant and others filed a remonstrance against the public utility thereof. Reviewers were appointed, and they, having reported adversely to the remonstrators, the board of commissioners entered an order establishing the highway as prayed. Appellant, alone, appealed to the circuit court. In the latter court, the jury returned a verdict for appellees, and appellant’s motion for a new trial having been overruled, he appeals.
During the progress of the trial, appellant, in the direct-examination of one of his witnesses, inquired: “How much would it cost to put the proposed highway simply through the woods, in a passable condition ? ’ ’ The witness answered that it would cost not less than $200 to put it through the woods; that is, to do such work on it as the road district would do, not counting a removal of the timber, that the *713landowners would be expected to do. He, also, in answer to the question: ‘ ‘ What would be necessary to make it a good passable road through the timber ? ’ stated that it would require drainage, a grade that would take the water off the roadway, and the removal of all the timber.
1. 2. Appellant then propounded to the witness the following question: “How much would it cost to make a good road through the timber?” The ruling of the court, in excluding the answer to this question, presents the first question we are called upon to decide. The cost of a good road would depend on the kind of a good road that was meant, whether only a well-cleared road, or simply well-graded, or graded and graveled, as are the roads with which the proposed highway connects at both ends. The question called for an indefinite answer that would have been of no assistance to the jury. Besides, the witness had previously testified as to the cost necessary to put the road in such passable condition as would be required of the road district. That was as far as the inquiry was material. If the public later on shall want a better road than the law requires the road district to furnish, resort may be had to special proceedings. The answer was properly excluded.
3. *7144. *713Answers were excluded to the following questions propounded by appellant to his witness: “How many miles of public highway aré there, at this time, in Jackson township?” “What is the amount of taxable property in Jackson township, subject to road taxes?” “What is the rate of taxation..for road purposes in Jackson township?” “What is the amount of the road fund for Jackson township for the year 1907?” “How many male persons are there in road district No. 3, of Jackson township, liable to work on the public highways?” No matter what the answer might have been to any or all of the foregoing interrogatories, no light would have been thrown upon the question of public utility of the proposed highway. *714There may be many miles of highway in a township, yet if not distributed in such a way as to furnish the public a reasonable route of travel to the county seat, to the markets, to church, and such other places as citizens usually need and desire frequently to visit, additional highways may be established.. Because some parts of the township may have more roads than they need, is no reason why another part should have less than it needs. In determining the question of public utility (among a number of other facts), it is proper enough to consider the location of established ways — their proximity to the proposed new one, and their accessibility to the inhabitants; but the number of miles in the township, the taxable property, the rate of taxation, the amount of the road fund, and the number of road hands in the district, do not in any way. affect the question of utility to a community not reasonably provided with roads. The exclusion of answers to the above questions was not error. Opp v. Timmons (1898), 149 Ind. 236; Speck v. Kenoyer (1905), 164 Ind. 431.
5. The controlling inquiries in such cases are, do the people need the road, and is the need sufficiently urgent to justify the cost?'
6. In the cross-examination, a witness had testified that he had viewed the proposed .way from one end to the other, and had spoken concerning the physical condition of the route; whereupon, appellant’s attorneys propounded the following interrogatory:' “The other conditions surrounding this, gqing to show whether this road is of public utility, you do not know, do you, these other conditions, except as along the line of the road you do not know anything about?” To this question, the witness answered: “It looked like the road would be of public utility.” The court overruled appellant’s motion to strike out the answer as not responsive. . Just what answer counsel expected, or what should be regarded as responsive to the question, as put, is not clear, and we are unwilling to *715disturb the judgment of the court, whose opportunity for arriving at a correct understanding of the question was better than ours.
7. Appellant assails the fourth instruction given to the jury on the court’s own motion. It was to the effect that, in de- ' eiding the question of public utility, the jury should determine, from the evidence given relative to that issue, whether the proposed road, if established, would be a useful road, and if the finding should be that the road would be useful, and that such usefulness shall be to a greater degree than the cost of the road, then the finding on the question of public utility should be for the petitioners. But, on the other hand, if the finding should be that the cost of the road would be as great, or greater, than the value of the benefits derived from the established road, then the finding should be for the remonstrator.
Appellant argues that the term “useful,” as used in the instruction, is, properly, as applicable to the private citizen as to the public, and that the fault of the instruction lies in its natural tendency to lead the jury to believe that if they found that the proposed road would be useful to a citizen, or to a very small number of citizens, and that the- usefulness to them, as individuals, would, exceed the cost of the road, the finding should be for the existence of public utility, without reference to its effect upon public interests.
8. Standing alone, the instruction would be too narrow and indefinite in this respect; but it is a familiar rule that instructions must be considered with reference to each other, and as a body, and if, as a whole, they correctly state the law, it will not be deemed reversible error if one or more, considered apart and of themselves, appear inadequate. Eacock v. State (1907), 169 Ind. 488; Rains v. State (1899), 152 Ind. 69.
*7169. *715As touching the same point, the court in other instructions, notably in number seven, given upon the request of *716appellant, directed the jury “that, as eontradistinguished from public utility, mere private convenience or private utility alone falls short of what the law recognizes as of public utility. And, in the solution of the question here as to the alleged public utility of the proposed highway, it will be proper for you to consider the following questions: Would the proposed road lead to any market place, town, post-office, church or school? Would the cost of building and keeping in repair a bridge and culverts on the road, if necessary to the road, and the cost of putting the road in a passable condition, exceed any benefits the road might be to the public? Is the public now supplied with sufficient other public highways in the neighborhood, leading to towns, market places, post-offices, schools and churches? Would the proposed road only be a convenience to a very few persons, who already have private ways to public highways or roads ? If, upon a careful consideration of these questions, you are not convinced by a fair preponderance of the evidence that the proposed road would be of public utility, then it will be your duty to find and return a verdict for the remonstrator. ’ ’
At least two other instructions, in like vein and effect, were given, and we do not see how the jury could have been misled by the instructions, as a whole, into believing that it was proper to ground public utility upon private benefits.
10. Further complaint is made of the following language in the sixth instruction given: “And if you find from the evidence upon this subject that the benefits to said land are equal to, or are greater than, the damages to said land by the construction of said road, then you should find against the remonstrant on the question of damages.” “It shuts the door,” appellant avers, “to any consideration whatever of the cost of removing and rebuilding fences.” There is no force in this complaint when the body of the instructions is considered.
In instruction eight the court directed the jury that they *717must determine, from a consideration of all the evidence, the amount of appellant’s damages “by reason of the facts alleged in his remonstrance,” and one item of the remonstrance is “that it will be necessary to build and maintain 360 rods of fence where there is now no necessity for any. ’ ’ There are many other exceptions reserved relating to the instruction and the introduction of the evidence, but no other is urged, and we have been unable, upon examination, to find in them any prejudicial error.
Judgment affirmed.